Citation Nr: 0727915	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1973.  He died in May 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for chronic lymphocytic leukemia for the purpose 
of accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in May 2001.  

2.  The veteran did not have a claim for service connection 
for chronic lymphocytic leukemia pending at the time of his 
death.  


CONCLUSION OF LAW

The legal criteria for entitlement to service connection for 
chronic lymphocytic leukemia for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. §§ 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In the present case, the Board finds that the provisions of 
the VCAA are not applicable.  The Court has held that, where 
the facts averred by the claimant could never satisfy the 
requirements necessary to substantiate the claim, any 
deficiency in a VCAA notice was nonprejudicial.  See Valiao 
v. Principi, 17 Vet. App.229, 232 (2003); Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein 
(the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter).  See also VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Because interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant is not required.  Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.)  

Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2006).  The Board 
notes that 38 U.S.C.A. § 5121(a) was amended effective 
December 16, 2003, to remove the two year limitation on the 
receipt of accrued benefits.  However, the amendment to 38 
U.S.C.A. § 5121(a) is only effective for deaths occurring on 
or after December 16, 2003.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
In this case, the veteran died in May 2001.  Hence, the 
amended provision is not applicable.  

A claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2006).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even if such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2006).  VA records will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2006).  The term "pending claim" means an 
application, formal or informal, which has not been finally 
adjudicated.  38 C.F.R. § 3.160(c) (2006).  

A review of the record reveals that there is no communication 
or action in the veteran's file that may be considered an 
informal claim for service connection for chronic lymphocytic 
leukemia.  See 38 C.F.R. § 3.155.  The veteran's original 
claim for compensation was filed in May 1993, requesting 
service connection for hearing loss and a sinus disorder.  
Such claims were granted in May 1994.  Following a routine 
future examination in February 1999, the RO confirmed the 
evaluation for his sinus disorder in a March 1999 rating 
decision.  He was informed of that determination later that 
month, and no further claims were received from him.  In May 
2001, the appellant notified VA that the veteran had passed 
away earlier that month and she filed a claim for dependency 
and indemnity compensation benefits.  The claim was denied in 
a November 2001 rating decision., which she did not appeal.  
Hence, the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

In January 2005, the appellant filed a request to reopen her 
claim for service connection for the cause of the veteran's 
death based on the fact that chronic lymphocytic leukemia was 
added to the list of diseases that are presumed to be due to 
exposure to Agent Orange.  In a February 2005 rating 
decision, service connection for the cause of the veteran's 
death was granted, effective May 9, 2001, the date of the 
veteran's death.  She filed a notice of disagreement with 
that determination asserting that she was also entitled to 
accrued benefits because the veteran had a claim for service 
connection for chronic lymphocytic leukemia pending at the 
time of his death.  

However, as noted above, there is no documentation in the 
claims file showing 
that the veteran filed a formal claim for service connection 
for chronic lymphocytic leukemia during his lifetime, and 
there is no document or action that may be construed as an 
informal claim for that benefit.  

The appellant's argument centers around VA medical records 
dated in July and August 1996, pertaining to the veteran's 
treatment for chronic lymphocytic leukemia that she 
submitted.  She contends these records should be construed as 
an informal claim that remained pending at the time of his 
death.  While the Board notes that those records are 
considered to be constructively in the possession of VA, 
38 C.F.R. § 3.157 only applies to claims for an increased 
rating for a condition already service connected.  See 
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); and Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  Such records cannot 
serve as an original claim for compensation for chronic 
lymphocytic leukemia.  See MacPhee v. Nicholson, 459 F.3d 
1323, 1326 (Fed. Cir. 2006); see also Lalonde, supra (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim).

Since the veteran did not have a claim for service connection 
for chronic lymphocytic leukemia pending at the time of his 
death, there is no legal basis to award the appellant accrued 
benefits.  In a case such as this, where the law, and not the 
facts, is dispositive, the claim should be denied due to a 
lack of legal entitlement under the law.  Although the Board 
is sympathetic to the appellant on the loss of her husband, 
and grateful for his service to his country, the claim for 
service connection for chronic lymphocytic leukemia for the 
purpose of accrued benefits, must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia for the purpose of accrued benefits is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


